Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 03, 2016

The Court of Appeals hereby passes the following order:

A16A1976. KENNETH GERARD BROWN v. THE STATE.

      Kenneth Gerard Brown pled guilty to two counts of criminal trespass, and the
trial court entered his judgment of conviction on March 29, 2016. Brown filed a pro
se notice of appeal on May 9, 2016. We lack jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Brown filed
his notice of appeal 41 days after entry of the order he seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              08/03/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.